The defendant, Earl Spencer, was convicted in the criminal court of Cook county of the offense of robbery while armed with a dangerous weapon. He was sentenced to the penitentiary for a term of not less than seven nor more than nine years. This writ of error is prosecuted by the defendant, pro se.
Errors assigned are that the court erred in refusing defendant's motion for a continuance and in overruling his motion for a new trial. From the common-law record it appears that the defendant was indicted on September 28, 1944, arraigned on November 1, 1944, and given a trial before a jury on November 16, 1944. When the defendant was arraigned he appeared with counsel and *Page 122 
agreed that the case be set for November 16, the day it was tried. What purports to be a bill of exceptions was filed with the transcript of the common-law record, but it is not authenticated by the trial judge and is not certified by the clerk as a part of the record. We are not authorized to accept as a part of the record a transcript which is uncertified as required by the rules. Since the rulings of the trial court on the motions in question must be preserved in a bill of exceptions, this court is precluded from consideration of the errors assigned. City of Chicago v. Wohlbach, 316 Ill. 203.
The judgment of the criminal court of Cook county is affirmed.
Judgment affirmed.